11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

Damon Chad Campbell,                          * From the 266th District Court
                                                of Erath County,
                                                Trial Court No. CR15110.

Vs. No. 11-19-00230-CR                        * July 30, 2021

The State of Texas,                           * Per Curiam Memorandum Opinion
                                                (Panel consists of: Bailey, C.J.,
                                                Trotter, J., and Williams, J.)

     This court has considered Damon Chad Campbell’s motion to dismiss this
appeal and concludes that the motion should be granted. Therefore, in accordance
with this court’s opinion, the appeal is dismissed.